DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office correspondence is in response to the application number 17/369943 filed on July 7, 2021.
Claims 1 – 20 are pending.
Priority
This application is a continuation-in-part claiming the benefit of prior filed application No. 16/203583 (now U.S. Patent 11,153,146) filed on November 28, 2018 and which was given that priority date.  The instant application is entitled to the priority date of November 28, 2018.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/11/2021 was filed after the mailing date of the application on 07/07/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements is being considered by the examiner.
Double Patenting
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A non-statutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on non-statutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 - 20 are rejected on the ground of non-provisional non-statutory anticipatory-type double patenting as being unpatentable over claims 1 - 20 of U.S. Patent 11.153,146.  Although some of the conflicting claims are not identical, they are not patently distinct from each other because both sets of claims are directed to the same invention.  This is a non- provisional non-statutory anticipatory-type double patenting rejection since the claims directed to the same invention have been patented.
In regard to claim 1:
Application 17/369943 
U.S. Patent 11,153,146
1. A method comprising:
1. A method comprising:
distributing each printer device of a plurality of printer devices across a computer network with a corresponding each logistical node of a plurality of logistical nodes associated therewith, the corresponding each logistical node being a data processing device;
distributing each printer device of a plurality of printer devices across a computer network with a corresponding each logistical node of a plurality of logistical nodes associated therewith, the corresponding each logistical node being a data processing device;
determining, through a server communicatively coupled to the plurality of printer devices via the computer network, receipt of a number of digital pre-print files included in a corresponding number of requests, each of which originates from a client device of a plurality of client devices communicatively coupled to the server through the computer network, the number of requests being relevant to printing a number of physical items, the client device of the plurality of client devices originating the each request being relevant to a physical item of the number of physical items, and each of the number of digital pre-print files specifying printing and layout information pertinent to a corresponding physical item of the number of physical items;
determining, through a server communicatively coupled to the plurality of printer devices via the computer network, receipt of a number of digital pre-print mail files included in a corresponding number of requests, each of which originates from a client device of a plurality of client devices communicatively coupled to the server through the computer network, the number of requests being relevant to printing a number of physical mailing items to be mailed from source locations to destination locations, the client device of the plurality of client devices originating the each request being relevant to a physical mailing item of the number of physical mailing items, and each of the number of digital pre-print mail files specifying printing and layout information pertinent to a corresponding physical mailing item of the number of physical mailing items;
through the server, dynamically extracting, from the number of digital pre-print files, metadata relevant to documents related to the number of physical items to be printed and metadata representing auxiliary information specifying pre-conditions associated with the corresponding number of requests based on automatically scanning the each of the number of digital pre-print files;
through the server, dynamically extracting, from the number of digital pre-print mail files, metadata about source addresses and destination addresses of the number of physical mailing items, metadata relevant to documents related to the number of physical mailing items to be printed and metadata representing auxiliary information specifying mailing constraints based on automatically scanning the each of the number of digital pre-print mail files;
classifying, through the server, the number of digital pre-print files into groups based on an extent to which the dynamically extracted metadata is shared between constituents thereof;
classifying, through the server, the number of digital pre-print mail files into groups based on an extent to which the dynamically extracted metadata is shared between constituents thereof;
dynamically tracking the each printer device of the plurality of printer devices through the corresponding each logistical node in conjunction with the server for printer characteristics thereof following the classification of the number of digital pre-print files into the groups;
dynamically tracking the each printer device of the plurality of printer devices through the corresponding each logistical node in conjunction with the server for printer characteristics thereof following the classification of the number of digital pre-print mail files into the groups;
matching, through the server, each classified group to a logistical node based on the dynamically extracted metadata shared between the constituents thereof and the dynamically tracked printer characteristics;
matching, through the server, each classified group to a logistical node based on the dynamically extracted metadata shared between the constituents thereof and the dynamically tracked printer characteristics;
commingling, through the server, the extracted metadata related to all of the constituents of the each classified group into a master document in which the commingled extracted metadata is laid out to enable printing thereof through a printer device associated with the matched logistical node;
commingling, through the server, the extracted metadata related to all of the constituents of the each classified group into a master document in which the commingled extracted metadata is laid out to enable printing thereof through a printer device associated with the matched logistical node;
determining, through the server, a status of unsuitability of the printer device associated with the matched logistical node based on a sensor associated with the printer device transmitting status information of at least one of: the printer device and an environment surrounding the printer device to the server via the matched logistical node, the determined status of unsuitability modifying the printer characteristics of the printer device that causes at least one of: exclusion of the printer device for distribution of any of the number of digital pre-print files thereto and updation of an administrator of the matched logistical node with a requirement to change a component of the printer device; and
determining, through the server, a status of unsuitability of the printer device associated with the matched logistical node based on a sensor associated with the printer device transmitting status information of at least one of: the printer device and an environment surrounding the printer device to the server via the matched logistical node, the determined status of unsuitability modifying the printer characteristics of the printer device that causes at least one of: exclusion of the printer device for distribution of any of the number of digital pre-print mail files thereto and updation of an administrator of the matched logistical node with a requirement to change a component of the printer device; and
reclassifying, through the server, at least one constituent of the classified group associated with the matched logistical node under another classified group to enable matching thereof to another logistical node based on the determined status of unsuitability.
reclassifying, through the server, at least one constituent of the classified group associated with the matched logistical node under another classified group to enable matching thereof to another logistical node based on the determined status of unsuitability.

It is clear that all of the elements of the instant application 17/369943 (herein ‘943) claim 1 are to be found in U.S. Patent 11,153,146 (herein ‘146) claim 1 (as the instant application ‘943 claim 1 fully encompasses  Patent ‘146 claim 1).  The difference between ‘943 claim1 and ‘146 claim 1 lies in the fact that the ‘146 claim includes many more elements and is thus much more specific.  Thus the invention of claim 1 of the ‘146 patent is in effect a “species” of the “generic” invention of ‘943 claim 1.  It has been held that the generic invention is “anticipated” by the “species”.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since the ‘943 claim 1 is anticipated by claim 1 of ‘146, it is not patently distinct from ‘146 claim 1.
In regard to claim 2, see claim 4 of ‘146.
In regard to claim 3, see claim 5 of ‘146.
In regard to claim 4, see claim 2 of ‘146.
In regard to claim 5, see claim 3 of ‘146.
In regard to claim 6, see claim 6 of ‘146.
In regard to claim 7, see claim 7 of ‘146
In regard to claim 8:
Application 17/369943
U.S. Patent 11,153,146
8. A non-transitory medium, readable through a server and comprising instructions embodied therein that are executable through the server, comprising:
8. A non-transitory medium, readable through a server and comprising instructions embodied therein that are executable through the server, comprising:
instructions to distribute each printer device of a plurality of printer devices across a computer network with a corresponding each logistical node of a plurality of logistical nodes associated therewith, the corresponding each logistical node being a data processing device, and the plurality of printer devices being communicatively coupled to the server via the computer network;
instructions to distribute each printer device of a plurality of printer devices across a computer network with a corresponding each logistical node of a plurality of logistical nodes associated therewith, the corresponding each logistical node being a data processing device, and the plurality of printer devices being communicatively coupled to the server via the computer network;
instructions to determine receipt of a number of digital pre-print files included in a corresponding number of requests, each of which originates from a client device of a plurality of client devices communicatively coupled to the server through the computer network, the number of requests being relevant to printing a number of physical items, the client device of the plurality of client devices originating the each request being relevant to a physical item of the number of physical items, and each of the number of digital pre-print files specifying printing and layout information pertinent to a corresponding physical item of the number of physical items;
instructions to determine receipt of a number of digital pre-print mail files included in a corresponding number of requests, each of which originates from a client device of a plurality of client devices communicatively coupled to the server through the computer network, the number of requests being relevant to printing a number of physical mailing items to be mailed from source locations to destination locations, the client device of the plurality of client devices originating the each request being relevant to a physical mailing item of the number of physical mailing items, and each of the number of digital pre-print mail files specifying printing and layout information pertinent to a corresponding physical mailing item of the number of physical mailing items;
instructions to dynamically extract, from the number of digital pre-print files, metadata relevant to documents related to the number of physical items to be printed and metadata representing auxiliary information specifying pre-conditions associated with the corresponding number of requests based on automatically scanning the each of the number of digital pre- print files;
instructions to dynamically extract, from the number of digital pre-print mail files, metadata about source addresses and destination addresses of the number of physical mailing items, metadata relevant to documents related to the number of physical mailing items to be printed and metadata representing auxiliary information specifying mailing constraints based on automatically scanning the each of the number of digital pre-print mail files;
instructions to classify the number of digital pre-print files into groups based on an extent to which the dynamically extracted metadata is shared between constituents thereof;
instructions to classify the number of digital pre-print mail files into groups based on an extent which the dynamically extracted metadata is shared between constituents thereof;
instructions to dynamically track the each printer device of the plurality of printer devices in conjunction with the corresponding each logistical node for printer characteristics thereof following the classification of the number of digital pre-print files into the groups;
instructions to dynamically track the each printer device of the plurality of printer devices in conjunction with the corresponding each logistical node for printer characteristics thereof following the classification of the number of digital pre-print mail files into the groups;
instructions to match each classified group to a logistical node based on the dynamically extracted metadata shared between the constituents thereof and the dynamically tracked printer characteristics;
instructions to match each classified group to a logistical node based on the dynamically extracted metadata shared between the constituents thereof and the dynamically tracked printer characteristics;
instructions to commingle the extracted metadata related to all of the constituents of the each classified group into a master document in which the commingled extracted metadata is laid out to enable printing thereof through a printer device associated with the matched logistical node;
instructions to commingle the extracted metadata related to all of the constituents of the each classified group into a master document in which the commingled extracted metadata is laid out to enable printing thereof through a printer device associated with the matched logistical node;
instructions to determine a status of unsuitability of the printer device associated with the matched logistical node based on a sensor associated with the printer device transmitting status information of at least one of: the printer device and an environment surrounding the printer device to the server via the matched logistical node, the determined status of unsuitability modifying the printer characteristics of the printer device that causes at least one of: exclusion of the printer device for distribution of any of the number of digital pre-print files thereto and updation of an administrator of the matched logistical node with a requirement to change a component of the printer device; and
instructions to determine a status of unsuitability of the printer device associated with the matched logistical node based on a sensor associated with the printer device transmitting status information of at least one of: the printer device and an environment surrounding the printer device to the server via the matched logistical node, the determined status of unsuitability modifying the printer characteristics of the printer device that causes at least one of: exclusion of the printer device for distribution of any of the number of digital pre-print mail files thereto and updation of an administrator of the matched logistical node with a requirement to change a component of the printer device; and
instructions to reclassify at least one constituent of the classified group associated with the matched logistical node under another classified group to enable matching thereof to another logistical node based on the determined status of unsuitability.
instructions to reclassify at least one constituent of the classified group associated with the matched logistical node under another classified group to enable matching thereof to another logistical node based on the determined status of unsuitability.

It is clear that all of the elements of the instant application 17/369943 (herein ‘943) claim 8 are to be found in U.S. Patent 11,153,146 (herein ‘146) claim 8 (as the instant application ‘943 claim 8 fully encompasses  Patent ‘146 claim 8).  The difference between ‘943 claim 8 and ‘146 claim 8 lies in the fact that the ‘146 claim includes many more elements and is thus much more specific.  Thus the invention of claim 8 of the ‘146 patent is in effect a “species” of the “generic” invention of ‘943 claim 8.  It has been held that the generic invention is “anticipated” by the “species”.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since the ‘943 claim 8 is anticipated by claim 8 of ‘146, it is not patently distinct from ‘146 claim 8.
In regard to claim 9, see claim 11 of ‘146.
In regard to claim 10, see claim 10 of ‘146.
In regard to claim 11, see claim 9 of ‘146.
In regard to claim 12, see claim 12 of ‘146.
In regard to claim 13, see claim 13 of ‘146
In regard to claim 14, see claim 14 of ‘146.
In regard to claim 15:
Application 17/369943
U.S. Patent 11,153,146
15. A server comprising: 
a memory; and 
a processor communicatively coupled to the memory, the processor executing instructions to:
15. A server comprising: 
a memory; 
and a processor communicatively coupled to the memory, the processor executing instructions to:
distribute each printer device of a plurality of printer devices across a computer network with a corresponding each logistical node of a plurality of logistical nodes associated therewith, the corresponding each logistical node being a data processing device, and the plurality of printer devices being coupled to the server through the computer network,
distribute each printer device of a plurality of printer devices across a computer network with a corresponding each logistical node of a plurality of logistical nodes associated therewith, the corresponding each logistical node being a data processing device, and the plurality of printer devices being coupled to the server through the computer network,
determine receipt of a number of digital pre-print files included in a corresponding number of requests, each of which originates from a client device of a plurality of client devices communicatively coupled to the server through the computer network, the number of requests being relevant to printing a number of physical items, the client device of the plurality of client devices originating the each request being relevant to a physical item of the number of physical items, and each of the number of digital pre-print files specifying printing and layout information pertinent to a corresponding physical item of the number of physical items,
determine receipt of a number of digital pre-print mail files included in a corresponding number of requests, each of which originates from a client device of a plurality of client devices communicatively coupled to the server through the computer network, the number of requests being relevant to printing a number of physical mailing items to be mailed from source locations to destination locations, the client device of the plurality of client devices originating the each request being relevant to a physical mailing item of the number of physical mailing items, and each of the number of digital pre-print mail files specifying printing and layout information pertinent to a corresponding physical mailing item of the number of physical mailing items,
dynamically extract, from the number of digital pre-print files, metadata relevant to documents related to the number of physical items to be printed and metadata representing auxiliary information specifying pre-conditions associated with the corresponding number of requests based on automatically scanning the each of the number of digital pre-print files,
dynamically extract, from the number of digital pre-print mail files, metadata about source addresses and destination addresses of the number of physical mailing items, metadata relevant to documents related to the number of physical mailing items to be printed and metadata representing auxiliary information specifying mailing constraints based on automatically scanning the each of the number of digital pre-print mail files,
classify the number of digital pre-print files into groups based on an extent to which the dynamically extracted metadata is shared between constituents thereof,
classify the number of digital pre-print mail files into groups based on an extent to which the dynamically extracted metadata is shared between constituents thereof,
dynamically track the each printer device of the plurality of printer devices in conjunction with the corresponding each logistical node for printer characteristics thereof following — the classification of the number of digital pre-print files into the groups,
dynamically track the each printer device of the plurality of printer devices in conjunction with the corresponding each logistical node for printer characteristics thereof following the classification of the number of digital pre-print mail files into the groups,
match each classified group to a logistical node based on the dynamically extracted metadata shared between the constituents thereof and the dynamically tracked printer characteristics,
match each classified group to a logistical node based on the dynamically extracted metadata shared between the constituents thereof and the dynamically tracked printer characteristics,
commingle the extracted metadata related to all of the constituents of the each classified group into a master document in which the commingled extracted metadata is laid out to enable printing thereof through a printer device associated with the matched logistical node,
commingle the extracted metadata related to all of the constituents of the each classified group into a master document in which the commingled extracted metadata is laid out to enable printing thereof through a printer device associated with the matched logistical node,
determine a status of unsuitability of the printer device associated with the matched logistical node based on a sensor associated with the printer device transmitting status information of at least one of: the printer device and an environment surrounding the printer device to the server via the matched logistical node, the determined status of unsuitability modifying the printer characteristics of the printer device that causes at least one of: exclusion of the printer device for distribution of any of the number of digital pre-print files thereto and updation of an administrator of the matched logistical node with a requirement to change a component of the printer device, and
determine a status of unsuitability of the printer device associated with the matched logistical node based on a sensor associated with the printer device transmitting status information of at least one of: the printer device and an environment surrounding the printer device to the server via the matched logistical node, the determined status of unsuitability modifying the printer characteristics of the printer device that causes at least one of: exclusion of the printer device for distribution of any of the number of digital pre-print mail files thereto and updation of an administrator of the matched logistical node with a requirement to change a component of the printer device, and
reclassify at least one constituent of the classified group associated with the matched logistical node under another classified group to enable matching thereof to another logistical node based on the determined status of unsuitability.
reclassify at least one constituent of the classified group associated with the matched logistical node under another classified group to enable matching thereof to another logistical node based on the determined status of unsuitability.

It is clear that all of the elements of the instant application 17/369943 (herein ‘943) claim 15 are to be found in U.S. Patent 11,153,146 (herein ‘146) claim 15 (as the instant application ‘943 claim 15 fully encompasses  Patent ‘146 claim 15).  The difference between ‘943 claim 15 and ‘146 claim 15 lies in the fact that the ‘146 claim includes many more elements and is thus much more specific.  Thus the invention of claim 15 of the ‘146 patent is in effect a “species” of the “generic” invention of ‘943 claim 15.  It has been held that the generic invention is “anticipated” by the “species”.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since the ‘943 claim 15 is anticipated by claim 15 of ‘146, it is not patently distinct from ‘146 claim 15.
In regard to claim 16, see claim 18 of ‘146.
In regard to claim 17, see claim 19 of ‘146.
In regard to claim 18, see claim 16 of ‘146.
In regard to claim 19, see claim 17 of ‘146.
In regard to claim 20, see claim 20 of ‘146.


Claim Analysis - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1– 20 are directed to statutory subject matter.  The claims are directed to non-abstract improvements in computer related technology.  A claim is non-statutory when it is directed to a judicial exception (e.g. either one of mathematical concepts, mental processes, or certain methods of organizing human activity) without significantly more.  The claimed invention is not directed to a judicial exception.  Instead, the claimed invention is directed to a technological improvement for a computerized networked system used for the bulk printing of mailing items wherein the claimed invention optimizes said use of the bulk printing process by distributing printer devices across a computer network with a corresponding data processing device acting as a logistical node and associated with each printer device.  Further, the steps of the claimed invention includes determining, through a server communicatively coupled to the number of printer devices via the computer network, receipt of a number of digital pre-print mail files relevant to physical mailing items to be mailed from source locations to destination locations, and, through the server, dynamically extracting, from the number of digital pre-print mail files, metadata about source addresses and destination addresses of the physical mailing items, metadata relevant to documents related to the physical mailing items to be printed and metadata representing auxiliary information specifying mailing constraints based on scanning the number of digital pre-print mail files.  Therein, each of the number of digital pre-print mail files is associated with a client device of a number of client devices communicatively coupled to the server through the computer network, and each client device of the number of client devices is related to a physical mailing item. Further, the steps of the claimed invention includes classifying, through the server, the number of digital pre-print mail files into groups based on an extent to which the dynamically extracted metadata is shared between constituents thereof, dynamically tracking the each printer device of the number of printer devices through the corresponding each logistical node in conjunction with the server for printer characteristics thereof following the classification of the number of digital pre-print mail files into the groups, and matching, through the server, each classified group to a logistical node based on the dynamically extracted metadata shared between the constituents thereof and the dynamically tracked printer characteristics.  Finally, the steps of the claimed invention  includes commingling, through the server, the extracted metadata related to all of the constituents of the each classified group into a master document in which the extracted metadata is laid out to enable printing thereof through a printer device associated with the matched logistical node, and determining, through the server, a status of unsuitability of the printer device associated with the matched logistical node based on a sensor associated with the printer device transmitting status information of the printer device and/or an environment surrounding the printer device to the server via the matched logistical node, and reclassifying, through the server, one or more constituent(s) of the classified group associated with the matched logistical node under another classified group to enable matching thereof to another logistical node based on the determined status of unsuitability.  The ordered combination of the elements and limitations bound the claimed invention to a specific and useful improvement for optimizing bulk printing of mailing items through the efficient use of metadata extracted from the digital pre-print files communicated over the computerized network.
Allowable Subject Matter
Claims 1 – 20 are allowable over the prior art but have outstanding double patenting rejections as was described in the previous sections.  The applicant is required to file a terminal disclaimer that  references U.S. Patent 11,153,146 to overcome the double patenting rejections. 
The following is a statement of reasons for the indication of allowable subject matter: 
Prior art Isles et al. (U.S. 2008/0291486 A1; herein referred to as Isles) in view of Walsh (U.S. 2018/0089526 A1; herein referred to as Walsh) in further view of Keane et al. (U.S. 2004/0000246 A1 teaches certain limitations and elements of independent claims 1, 8 and 15:
distributing each printer device of a plurality of printer devices (see Isles Fig.1 printer devices 14- - 144)   across a computer network with a corresponding each logistical node of a plurality of logistical nodes associated therewith, the corresponding each logistical node being a data processing device (see Isles Fig. 1, ¶ [0033] ¶ [0034]);
determining, through a server (see Isles Fig. 1, server 603, data engine 280)  communicatively coupled to the plurality of printer devices via the computer network (see Isles Fig. 1, ¶ [0049]), receipt of a number of digital pre-print files (e.g. Isles print files 128, 130, and 132) (see ¶ [0050])  included in a corresponding number of requests (see Isles ¶ [0050]), each of which originates from a client device of a plurality of client devices (see Isles Fig. 1, computing devices 110, 111, 112) communicatively coupled to the server through the computer network (see Isles ¶ [0035), the number of requests being relevant to printing a number of physical items (see Isles Fig. 1, ¶ [0038].¶ [0042]), the client device of the plurality of client devices originating the each request being relevant to a physical item of the number of physical items, and each of the number of digital pre-print files specifying printing and layout information pertinent to a corresponding physical item of the number of physical items;
through the server (e.g. see Walsh Fig. 1 A – image capture device 101 and image processing device 103), dynamically extracting, from the number of digital pre-print files (e.g. digital image) (see Walsh ¶ ¶ [0049 – 0050), metadata relevant to documents related to the number of physical items to be printed (see  Walsh ¶ [0056]) and metadata representing auxiliary information specifying pre-conditions (see Walsh ¶ [0009]) associated with the corresponding number of requests based on automatically scanning the each of the number of digital pre-print files (see Walsh ¶ [0046]);
classifying, through the server, the number of digital pre-print files into groups (e.g. customers associated with the mail center) based on an extent to which the dynamically extracted metadata is shared between constituents thereof (see Walsh ¶ [0051]);
dynamically tracking the each printer device of the plurality of printer devices (see Isles in mail processing facility 250) through the corresponding each logistical node in conjunction with the server for printer characteristics thereof following the classification of the number of digital pre-print files (see Isles Fig. 4, job requirements data) into the groups (see Isles Fig. 4, ¶ [0070], ¶ [0071]);
matching, through the server (see Isles data engine 280), each classified group to a logistical node based on the dynamically extracted metadata  (e.g. Isles job requirements data) shared between the constituents thereof and the dynamically tracked printer characteristics (see Isles ¶ [0072]);
commingling, through the server (see Keane ¶ [0127]), the extracted metadata related to all of the constituents of the each classified group into a master document (see Keane Fig. 1B, aggregate meta file 134) in which the commingled extracted metadata is laid out (see  Keane ¶ [0054]) to enable printing thereof through a printer device (see  Keane ¶ [0023]) associated with the matched logistical node (see Keane  ¶ [0104]);
determining, through the server (see Isles data engine 280), a status of unsuitability of the printer device (e.g. see Isles unfavorable impact) associated with the matched logistical node based on a sensor associated with the printer device (e.g. Isles associated interfaces) transmitting status information of at least one of: the printer device and an environment surrounding the printer device to the server via the matched logistical node (see Isles ¶ [0066]), the determined status of unsuitability modifying the printer characteristics of the printer device that causes at least one of: exclusion of the printer device for distribution of any of the number of digital pre-print files thereto and updation of an administrator of the matched logistical node with a requirement to change a component of the printer device; and
 reclassifying, through the server, at least one constituent of the classified group associated with the matched logistical node under another classified group to enable matching thereof to another logistical node based on the determined status of unsuitability (see Isles Fig. 8 ¶ [0110]),
However the prior art fails to explicitly teach the determined status of unsuitability modifying the printer characteristics of the printer device that causes at least one of: exclusion of the printer device for distribution of any of the number of digital pre-print files thereto and updation of an administrator of the matched logistical node with a requirement to change a component of the printer device;
In regard to dependent claims 2 9, and 16 the combination of Isles, Walsh, and Keane teaches, further comprising dynamically adding, through the server, at least one printer device to be distributed across the computer network based on a history of extracted metadata by the server and a dynamic update of printer characteristics associated with the at least one printer device (see Isles -¶ [0093].
In regard to dependent claims 3 10, and 17 the combination of Isles, Walsh, and Keane teaches further comprising enabling, through the server, each client device associated with the each digital pre-print file to preview a printable version of a document relevant to the physical item associated therewith (see Keane - ¶ [0069]).
In regard to dependent claims 6, 13 and 20 the combination of Isles, Walsh, and Keane teaches further comprising dynamically updating the printer characteristics of the each printer device of the plurality of printer devices in accordance with periodic bidirectional communication between the server and the corresponding each logistical node associated with the each printer device (see Isles - ¶ [0074].
In regard to dependent claims 7 and 14 the combination of Isles, Walsh, and Keane teaches comprising the master document representing at least one of: the physical items associated with the each classified group and packaging material thereof (see Isles - ¶ [0004]).
Prior art Claims Isles et al. (U.S. 2008/0291486 A1; herein referred to as Isles) in view of Walsh (U.S. 2018/0089526 A1; herein referred to as Walsh) in further view of Keane et al. (U.S. 2004/0000246 A1; herein referred to as Keane) in further view of Spitzig et al. (U.S. 2010/0027834 A1; herein referred to as Spitzig) teach certain limitations and elements of dependent  claims  4 – 5, 11 – 12, and 18 – 19.
In regard to dependent claims 4, 11, and 18 the combination of Isles, Walsh, Keane, and Spitzig  teaches further comprising providing, through the server, a capability to each client device associated with the each digital pre-print file to modify the each digital pre-print file within a dynamically determined window of time following the group classification (see Spitzig - ¶ [0076].
In regard to dependent claims 5,12, and 19, the combination of Isles, Walsh, Keane, and Spitzig  teaches further comprising detecting, through the server, the modification to the each digital pre-print file to enable extraction of metadata therefrom and regrouping thereof (see Spitzig - ¶ [0077].
Conclusion
There are prior art made of record which are not relied upon but are considered pertinent to applicant’s disclosure.  They are listed on the PTO-892 accompanying this action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES N FIORILLO whose telephone number is (571)272-9909.  The examiner can normally be reached on 7:30 - 5 PM Mon - Fri..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John A. Follansbee can be reached on 571-272-3964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JAMES N FIORILLO/Examiner, Art Unit 2444